1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   BRANDON LEE WOLCOTT,                             )   Case No. 1:14-cv-00936-DAD-JLT (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER FOLLOWING SETTLEMENT;
13            v.                                      )   VACATING DATES AND DIRECTING PARTIES
                                                          TO FILE DISPOSITIVE DOCUMENTS
14                                                    )
     REYNOSO,
                                                      )   THIRTY-DAY DEADLINE
15                    Defendant.                      )
                                                      )
16                                                    )

17            On April 24, 2019, this Court conducted a settlement conference. During the settlement

18   conference, the parties reached a settlement agreement.

19            Based upon the settlement of this action, it is HEREBY ORDERED that:

20            1.      All pending matters and dates in this action are VACATED; and

21            2.      Dispositional documents shall be filed within seven (7) days from the date of service of

22                    this order.

23
24   IT IS SO ORDERED.

25   Dated:        April 24, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
